DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18, and 20-21 are presently under consideration, with claim 19 remaining cancelled as set forth in applicant’s amendments to the claims filed with the response dated 11 July 2022. 
Applicant’s amendments to the claims filed with the response dated 11 July 2022 have overcome the rejections of claims 4, 6, and 11 set forth under 35 USC 112(b) and these rejections are therefore withdrawn.
Applicant’s amendments to the claims filed with the response dated 11 July 2022  have been fully considered but are not found to overcome the prior art rejections under Pass (US 2015/0090329), in view of Brand et al (WO 2014/023668A1) and Coakley et al (US 2012/0240995) of record. The prior art rejections of record are maintained and updated to show where the new limitations are taught or anticipated by the prior art of record.
Applicant’s arguments and remarks filed with the response dated 11 July 2022   are addressed below.

Response to Arguments
Applicant's arguments filed 11 July 2022 have been fully considered but they are not persuasive.
Regarding the prior art rejection of Pass in view of Brand, applicant argues on pages 12-13 of the response filed 11 July 2022 that “Applicant does not understand the contacts 6 as being separated from a non-exposed portion of the foil 4 upon formation of the contacts 6 from the foil 4. It is only upon removal of the foil that the contacts 6 are no longer in contact with the foil 4. (See Brand, e.g., Figures 4c and 4d, shown below.)”
Applicant’s arguments have been fully considered but are not found persuasive, as the embodiment of Figs. 4 c and 4d is not being relied upon in the rejection of record, but the embodiment of Figs. 2a-2d. Brand at Figs. 2a-2d (shown below) and para [0088] (shown below) teaches that the portion of discrete conductive contact structures 6 deposited from metal foil layer 7 are separated from the unmelted portions of metal foil 7 as the contacted area is separated from the unexposed foil portions at the same time, because when solidifying, the liquid metal contracts due to the surface tension and there is a separation between the areas in which the metal was melted and the areas in where the metal was not melted.

    PNG
    media_image1.png
    273
    729
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    524
    572
    media_image2.png
    Greyscale

 As such, separation is occurring prior to removal of the foil as in the claimed method steps in claims 1, 9, and 16.
Applicant’s further arguments and remarks are considered moot as they depend from the arguments rebutted above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-9, 11-15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pass (US 2015/0090329), and further in view of Brand et al (WO 2014/023668A1, see attached English machine translation).

Regarding claim 1 Pass discloses a method of fabricating solar cell string, comprising:
locating a metal foil over a plurality of semiconductor substrates ([0031]-[0035] Figs. 4-5, 10-12 see: locating metal foil 105A over solar cells 100); 
exposing the metal foil to laser beam over selected portions of the plurality of semiconductor substrates to form a plurality of conductive contact structures, one or more of the plurality of conductive contact structures having a discrete locally deposited metal portion electrically connected to one of the semiconductor substrates at one of the selected portions, wherein the discrete locally deposited metal portion of each of the one or more of the plurality of conductive contact structures is formed from the metal foil ([0025], [0031]-[0035] Figs. 6-7, 10-12 see: exposing metal foil 105A to a laser to deposit discrete laser weld joints 106 and electrically contacts metal fingers 108, 109 to solar cell substrates 100); and 
subsequent to exposing the metal foil to the laser beam, selectively removing portions of the non-exposed portion of the metal foil, such that remaining portions of the non-exposed portion of the metal foil extend between at least two of the plurality of semiconductor substrates ([0031]-[0035] Figs. 6-7, 10-12 see: metal foil 105A is patterned to form fingers 108, 109 after formation of discrete laser weld joints 106 where a finger 109 extend between solar cells 100).
Pass does not explicitly disclose wherein the discrete locally deposited metal portion of each of the one or more of the plurality of conductive contact structures is separated from a non-exposed portion of the metal foil that is not exposed to the laser beam such that the discrete locally deposited metal portion is not connected to the non-exposed portion of the metal foil that is not exposed to the laser beam.
Brand teaches a method of depositing conductive contact structures on solar cells from metal foils including the steps of locating a metal foil over a semiconductor substrate (Brand, [0086]-[0090] Figs. 2a-2d see: locating thin metal foil 7 over semiconductor component 1 (Fig. 2a)), and exposing the metal foil to a laser beam over selected portions of the semiconductor substrate to form a plurality conductive contact structures one or more of the plurality of conductive contact structures having a discrete locally deposited metal portion electrically connected to one of the semiconductor substrates at one of the selected portions (Brand, [0086]-[0090] Figs. 2a-2d see:  exposing thin metal foil 7 to laser irradiation 5 (Fig. 2b) which melts the thin metal foil 7 at the exposed portion and creates contacts 6 which comprise discrete locally deposited portions formed from melted portions of metal foil layer 7 that directly contact semiconductor layer 2), wherein the discrete locally deposited metal portion of each of the one or more of the plurality of conductive contact structures is formed from the metal foil and is separated from a non-exposed portion of the metal foil that is not exposed to the laser beam such that the discrete locally deposited metal portion is not connected to the non-exposed portion of the metal foil that is not exposed to the laser beam (Brand, [0086]-[0090] Figs. 2a-2d see: the portion of discrete conductive contact structures 6 deposited from metal foil layer 7 are entirely separated from the unmelted portions of metal foil 7 as the contacted area is separated from the foil not exposed to the laser irradiation at the same time, because when solidifying, the liquid metal contracts due to the surface tension and there is a separation between the areas in which the metal was melted and the areas in where the metal was not melted (Fig. 2b para [0088])) and subsequent to exposing the metal foil to the laser beam, selectively removing portions of the non-exposed portion of the metal foil (Brand, Fig. 2b-2c see: unmelted portions of metal foil 7 are removed). Brand teaches this contact structure provides low contact resistance in the portion directly contacting the semiconductor substrate while utilizing cost effective materials for the bulk of the conductive contact and allows simultaneous formation of the contact and separation from the metal foil (Brand, [0088] [0105]).
Brand and Pass are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Pass in view of Brand such that the conductive contact structures of Pass are formed in the method of Brand and include exposing the metal foil to a laser beam over selected portions of the semiconductor substrates of Pass to form a plurality conductive contact structures, one or more of the plurality of conductive contact structures having a discrete locally deposited metal portion electrically connected to one of the semiconductor substrates at one of the selected portions as taught by Brand (Brand, [0086]-[0090] Figs. 2a-2d see:  exposing thin metal foil 7 to laser irradiation 5 (Fig. 2b) which melts the thin metal foil 7 at the exposed portion and creates contacts 6 which comprise discrete locally deposited portions formed from melted portions of metal foil layer 7 that directly contact semiconductor layer 2), wherein the discrete locally deposited metal portion of each of the one or more of the plurality of conductive contact structures is formed from the metal foil and is separated from a non-exposed portion of the metal foil that is not exposed to the laser beam such that the discrete locally deposited metal portion is not connected to the non-exposed portion of the metal foil that is not exposed to the laser beam (Brand, [0086]-[0090] Figs. 2a-2d see: the portion of discrete conductive contact structures 6 deposited from metal foil layer 7 are entirely separated from the unmelted portions of metal foil 7 as the contacted area is separated from the foil at the same time, because when solidifying, the liquid metal contracts due to the surface tension and there is a separation between the areas in which the metal was melted and the areas in where the metal was not melted (Fig. 2b para [0088])) as Brand teaches this contact structure provides low contact resistance in the portion directly contacting the semiconductor substrate while utilizing cost effective materials for the bulk of the conductive contact and allows simultaneous formation of the contact and separation from the metal foil (Brand, [0088] [0105]).

Regarding claim 2 modified Pass discloses the method of claim 1, and Pass further teaches wherein the metal foil comprises a continuous sheet ([0023], Figs. 4 and 8 see: the metal foil 105 is initially deposited as a continuous sheet).  

Regarding claim 3 modified Pass discloses the method of claim 1, and Pass further teaches wherein the semiconductor substrates each comprise N-type and P-type semiconductor regions ([0032], Figs. 1-3, 11-12 see: N-type and P-type doped regions in substrates of solar cells 100).  

Regarding claim 4 modified Pass discloses the method of claim 1, and Pass further teaches the method further comprising, forming a plurality of N-type and P-type semiconductor regions in or above the plurality of semiconductor substrates ([0016], [0032], Figs. 1-3, 11-12 see: forming N-type and P-type doped regions in substrates of solar cells 100).  

Regarding claim 6 modified Pass discloses the method of claim 1, and Pass further teaches wherein at least a portion of the solar cell string is arranged as a parallel circuit, series circuit, or a combination thereof ([0034] Figs. 11-12 see: solar cells 100 are electrically connected in series).  

Regarding claim 7 modified Pass discloses the method of claim 3, and Brand further teaches further comprising: exposing the metal foil to a laser beam in locations over N-type and P-type semiconductor regions to form a plurality of conductive contact structures electrically connected to the plurality of N-type and P-type semiconductor regions, each conductive contact structure comprising a locally deposited metal portion (Brand, [0099]-[0105] Figs. 4a-4h see: conductive contact structures 6 comprise discrete locally deposited portions formed from melted portions of a metal foil layer 4 that directly contact the alternating regions of semiconductor substrate 13 and doping structure 14).

Regarding claim 8 modified Pass discloses the method of claim 1, and Brand teaches wherein the metal foil is a first metal foil (Brand, [0099]-[0105] Figs. 4a-4h see: metal foil layer 4 is a first metal foil), the method further comprising: 
locating a second metal foil over the first metal foil (Brand, [0099]-[0105] Figs. 4a-4h see: metal foil 15 is located over the portion deposited from the first metal foil); and 
bonding the second metal foil over selected portions of the first metal foil to electrically connect the second metal foil to the first metal foil at the selected portions (Brand, [0099]-[0105] Figs. 4a-4h see: metal foil 15 is melted through laser radiation 5 to alloy with and form a second layer on conductive contacts 6).  

Regarding claim 9 Pass discloses a solar cell string comprising: 
a plurality of semiconductor substrates ([0031]-[0035] Figs. 4-5, 10-12 see: solar cells 100)); 
a metal foil located on and extending between a first semiconductor substrate and a second semiconductor substrate, wherein the metal foil is disposed over a first side of the first semiconductor substrate and over a first side of the second semiconductor substrate ([0031]-[0035] Figs. 4-5, 10-12 see: metal foil 105A extending over back surfaces of solar cells 100); 
one or more conductive contact structures each including a discrete locally deposited metal portion electrically connected to the first side of the first semiconductor substrate ([0025] Figs. 6-7, 10-12 see: weld joints 106 formed from laser welding of a first of solar cells 100), wherein the discrete locally deposited metal portion of each of the one or more conductive contact structures is formed from the metal foil ([0025] Figs. 4-7, 10-12 see: weld joints 106 formed from metal foil 105A); and 
244462_P276 one or more conductive contact structures each including a discrete locally deposited metal portion electrically connected to the first side of the second semiconductor substrate ([0025] Figs. 6-7, 10-12 see: weld joints 106 formed from laser welding of a first of solar cells 100), wherein the discrete locally deposited metal portion of each of the one or more conductive contact structures is formed from the metal foil ([0025] Figs. 4-7, 10-12 see: weld joints 106 formed from metal foil 105A).
Pass does not explicitly disclose where each of the one or more conductive contact structures of the first solar cell and the second solar cell are separated from an entirely of the metal foil such that the discrete locally deposited metal portion is not connected to the entirely of the metal foil.
Brand teaches a method of depositing conductive contact structures on solar cells from metal foils where one or more laser assisted metallization conductive contact structures of the solar cell each have a discrete locally deposited metal portion electrically connected to the front or back side of the solar cell wherein the discrete locally deposited metal portion of each of the one or more laser assisted metallization conductive contact structures is formed from the metal foil (Brand, [0086]-[0090] Figs. 2a-2d see: locating thin metal foil 7 over semiconductor component 1 (Fig. 2a) and exposing thin metal foil 7 to laser irradiation 5 (Fig. 2b) which melts the thin metal foil 7 at the exposed portion and creates contacts 6 which comprise discrete locally deposited portions formed from melted portions of metal foil layer 7 that directly contact semiconductor layer 2) and is separated from an entirely of the metal foil such that the discrete locally deposited metal portion is not connected to the entirely of the metal foil (Brand, [0086]-[0090] Figs. 2a-2d see: the portion of discrete conductive contact structures 6 deposited from metal foil layer 7 are spaced apart from and non-continuous with unmelted portions of metal foil 7 as the contacted area is separated from the foil at the same time, because when solidifying, the liquid metal contracts due to the surface tension and there is a separation between the areas in which the metal was melted and the areas in where the metal was not melted (Fig. 2b para [0088]) and unmelted portions of metal foil 7 are removed).
Brand teaches this contact structure provides low contact resistance in the portion directly contacting the semiconductor substrate while utilizing cost effective materials for the bulk of the conductive contact and allows simultaneous formation of the contact and separation from the metal foil (Brand, [0088] [0105]).
Brand and Pass are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell string of Pass in view of Brand such that the one or more laser conductive contact structures of the first semiconductor substrate and second semiconductor substrate of Pass are formed in the method of Brand so each have a discrete locally deposited metal portion electrically connected to the respective first or second semiconductor substrate of Pass wherein the discrete locally deposited metal portion of each of the one or more conductive contact structures is formed from the metal foil as taught by Brand (Brand, [0086]-[0090] Figs. 2a-2d see: locating thin metal foil 7 over semiconductor component 1 (Fig. 2a) and exposing thin metal foil 7 to laser irradiation 5 (Fig. 2b) which melts the thin metal foil 7 at the exposed portion and creates contacts 6 which comprise discrete locally deposited portions formed from melted portions of metal foil layer 7 that directly contact semiconductor layer 2) and is separated from an entirely of the metal foil such that the discrete locally deposited metal portion is not connected to the entirely of the metal foil as taught by Brand (Brand, [0086]-[0090] Figs. 2a-2d see: the portion of discrete conductive contact structures 6 deposited from metal foil layer 7 are spaced apart from and non-continuous with unmelted portions of metal foil 7 as the contacted area is separated from the foil at the same time, because when solidifying, the liquid metal contracts due to the surface tension and there is a separation between the areas in which the metal was melted and the areas in where the metal was not melted (Fig. 2b para [0088]) and unmelted portions of metal foil 7 are removed) as Brand teaches this contact structure provides low contact resistance in the portion directly contacting the semiconductor substrate while utilizing cost effective materials for the bulk of the conductive contact and allows simultaneous formation of the contact and separation from the metal foil (Brand, [0088] [0105]).
Furthermore, the claim 9 limitations where “the discrete locally deposited metal portion of each of the one or more conductive contact structures is formed from the metal foil” are directed to a method of making the claimed solar cell string. The examiner notes that the determination of patentability is determined by the recited structure of the apparatus and not by a method of making said structure.  A claim containing a recitation with respect to the manner in which a claimed apparatus is made does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2113 and 2114.”
The discrete locally deposited metal portion of each of the one or more laser assisted metallization conductive contact structures in modified Pass are formed from a metal foil and separated from an entirety of the metal foil they were formed from and are thus considered to meet the structural limitations of the claim.

Regarding claim 11 modified Pass discloses the solar cell string of claim 9, and Pass further teaches wherein at least a portion of the solar cell string is arranged as a parallel circuit, series circuit, or a combination thereof ([0034] Figs. 11-12 see: solar cells 100 are electrically connected in series).

Regarding claim 12 modified Pass discloses the solar cell string of claim 9, and Pass further teaches wherein at least a portion of the plurality of semiconductor substrates are arranged as a string of solar cells ([0031], [0034] Figs. 11-12 see: solar cells 100 are electrically connected in series as a string in a module).

Regarding claim 13 modified Pass discloses the solar cell string of claim 9, and Pass further teaches wherein at least a portion of the plurality of semiconductor substrates are arranged as an array of solar cell strings ([0031], [0034] Figs. 11-12 see: solar cells 100 are electrically connected in series in a string as part of a module with other solar cells (an array)).

Regarding claim 14 modified Pass discloses the solar cell string of claim 9, and Pass further teaches wherein the semiconductor substrates each comprise N-type and P-type semiconductor regions ([0032], Figs. 1-3, 11-12 see: N-type and P-type doped regions in substrates of solar cells 100).

Regarding claim 15 modified Pass discloses the solar cell string of claim 14, and Pass teaches further comprising a plurality of conductive contact structures electrically connected to the plurality of N-type and P-type semiconductor regions, each conductive contact structure comprising a locally deposited metal portion disposed in direct contact with a corresponding one of the N-type and P-type semiconductor regions (Brand, [0099]-[0105] Figs. 4a-4h see: conductive contact structures 6 comprise discrete locally deposited portions formed from melted portions of a metal foil layer 4 that directly contact the alternating p-type and n-type regions of semiconductor substrate 13 and doping structure 14).  

Regarding claim 21 modified Pass discloses the method of claim 1 and Brand further teaches the method further comprising removing second non-exposed portions of the metal foil that are between regions of the conductive contact structures on the substrate by tearing the metal foil along perforations created by the exposing between the conductive contact structures and the second non-exposed portions (Brand, [0082], [0099]-[0105] Figs. 4c-4g see: Brand also teaches non-irradiated portions of metal foil layer 4 between deposited conductive contact structures 6 can be removed by tearing along perforations existing between the irradiated portions and non-irradiated portions of the metal foil layer 4 formed by the local laser irradiation).

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pass (US 2015/0090329) in view of Brand et al (WO 2014/023668A1, see attached English machine translation) as applied to claims 1-4, 6-9, 11-15, and 21 above and in further view of Coakley et al (US 2012/0240995).

Regarding claims 5 and 10 modified Pass discloses the method of claim 1 and the solar cell string of claim 9, but does not explicitly disclose further comprising 244462_P276electrically connecting one or more junction boxes to the metal foil and/or diodes to the metal foil. 
Coakley teaches a method of stringing solar cells together with a metal foil further comprising 244462_P276electrically connecting one or more junction boxes to the metal foil and/or diodes to the metal foil (Coakley, [0090]-[0091], Figs. 5H-5I see: external electrical connections 560 from metal foil electrically connect to bypass diodes, a junction box or other electrical devices).
Coakley and modified Pass are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method and solar cell string of Pass in view of Coakley such that the method further comprises electrically connecting one or more junction boxes to the metal foil and/or diodes to the metal foil as taught by Coakley (Coakley, [0090]-[0091], Figs. 5H-5I see: external electrical connections 560 from metal foil electrically connect to bypass diodes, a junction box or other electrical devices) for their well-known purposes of providing a means to output power from the interconnected solar cells (junction box) and to provide a way to bypass underperforming solar cell strings (bypass diode).

Claims 16-18 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pass (US 2015/0090329), and further in view of Brand et al (WO 2014/023668A1, see attached English machine translation) and in further view of Coakley et al (US 2012/0240995).

Regarding claim 16 Pass discloses a method of fabricating solar laminate, comprising:
locating a metal foil over a plurality of semiconductor substrates ([0031]-[0035] Figs. 4-5, 10-12 see: locating metal foil 105A over solar cells 100); 
exposing the metal foil to laser beam over selected portions of the plurality of semiconductor substrates to form a plurality of conductive contact structures, one or more of the plurality of conductive contact structures having a discrete locally deposited metal portion electrically connected to one of the semiconductor substrates at one of the selected portions, wherein the discrete locally deposited metal portion of each of the one or more of the plurality of conductive contact structures is formed from the metal foil ([0025], [0031]-[0035] Figs. 6-7, 10-12 see: exposing metal foil 105A to a laser to deposit discrete laser weld joints 106 and electrically contacts metal fingers 108, 109 to solar cell substrates 100); and 
subsequent to exposing the metal foil to the laser beam, selectively removing portions of the non-exposed portion of the metal foil, such that remaining portions of the non-exposed portion of the metal foil extend between at least two of the plurality of semiconductor substrates ([0031]-[0035] Figs. 6-7, 10-12 see: metal foil 105A is patterned to form fingers 108, 109 after formation of discrete laser weld joints 106 where a finger 109 extend between solar cells 100).
Pass does not explicitly disclose wherein the discrete locally deposited metal portion of each of the one or more of the plurality of conductive contact structures is separated from a non-exposed portion of the metal foil that is not exposed to the laser beam such that the disclose locally deposited metal portion is not connected to the non-exposed portion of the metal foil that is not exposed to the laser beam. 
Pass does not explicitly disclose placing an encapsulant over the semiconductor substrates and performing a thermal process to form the solar laminate.
Brand teaches a method of depositing conductive contact structures on solar cells from metal foils including the steps of locating a metal foil over a semiconductor substrate (Brand, [0086]-[0090] Figs. 2a-2d see: locating thin metal foil 7 over semiconductor component 1 (Fig. 2a)), and exposing the metal foil to a laser beam over selected portions of the semiconductor substrate to form a plurality conductive contact structures one or more of the plurality of conductive contact structures having a discrete locally deposited metal portion electrically connected to one of the semiconductor substrates at one of the selected portions (Brand, [0086]-[0090] Figs. 2a-2d see:  exposing thin metal foil 7 to laser irradiation 5 (Fig. 2b) which melts the thin metal foil 7 at the exposed portion and creates contacts 6 which comprise discrete locally deposited portions formed from melted portions of metal foil layer 7 that directly contact semiconductor layer 2), wherein the discrete locally deposited metal portion of each of the one or more of the plurality of conductive contact structures is formed from the metal foil and is separated from a non-exposed portion of the metal foil that is not exposed to the laser beam such that the disclose locally deposited metal portion is not connected to the non-exposed portion of the metal foil that is not exposed to the laser beam (Brand, [0086]-[0090] Figs. 2a-2d see: the portion of discrete conductive contact structures 6 deposited from metal foil layer 7 are separated from the unmelted portions of metal foil 7 as the contacted area is separated from the foil at the same time, because when solidifying, the liquid metal contracts due to the surface tension and there is a separation between the areas in which the metal was melted and the areas in where the metal was not melted (Fig. 2b para [0088])) and subsequent to exposing the metal foil to the laser beam, selectively removing portions of the non-exposed portion of the metal foil (Brand, Fig. 2b-2c see: unmelted portions of metal foil 7 are removed). Brand teaches this contact structure provides low contact resistance in the portion directly contacting the semiconductor substrate while utilizing cost effective materials for the bulk of the conductive contact and allows simultaneous formation of the contact and separation from the metal foil (Brand, [0088] [0105]).
Brand and Pass are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Pass in view of Brand such that the conductive contact structures of Pass are formed in the method of Brand and include exposing the metal foil to a laser beam over selected portions of the semiconductor substrates of Pass to form a plurality conductive contact structures, one or more of the plurality of conductive contact structures having a discrete locally deposited metal portion electrically connected to one of the semiconductor substrates at one of the selected portions as taught by Brand (Brand, [0086]-[0090] Figs. 2a-2d see:  exposing thin metal foil 7 to laser irradiation 5 (Fig. 2b) which melts the thin metal foil 7 at the exposed portion and creates contacts 6 which comprise discrete locally deposited portions formed from melted portions of metal foil layer 7 that directly contact semiconductor layer 2), wherein the discrete locally deposited metal portion of each of the one or more of the plurality of conductive contact structures is formed from the metal foil and is separated from a non-exposed portion of the metal foil that is not exposed to the laser beam such that the disclose locally deposited metal portion is not connected to the non-exposed portion of the metal foil that is not exposed to the laser beam (Brand, [0086]-[0090] Figs. 2a-2d see: the portion of discrete conductive contact structures 6 deposited from metal foil layer 7 are separated from the unmelted portions of metal foil 7 as the contacted area is separated from the foil at the same time, because when solidifying, the liquid metal contracts due to the surface tension and there is a separation between the areas in which the metal was melted and the areas in where the metal was not melted (Fig. 2b para [0088])) as Brand teaches this contact structure provides low contact resistance in the portion directly contacting the semiconductor substrate while utilizing cost effective materials for the bulk of the conductive contact and allows simultaneous formation of the contact and separation from the metal foil (Brand, [0088] [0105]).
Modified Pass does not explicitly disclose placing an encapsulant over the semiconductor substrates and performing a thermal process to form the solar laminate.
Coakley teaches a method of fabricating solar laminate, comprising placing an encapsulant over semiconductor substrates and performing a thermal process to form the solar laminate (Coakley, [0053], [0091] Fig. 2 see: encapsulant and backsheet 298 and an encapsulant covered front-glass sheet are arranged over the solar cells 200, 250 and are laminated to form a solar laminate/module) which Coakley teaches provide environmental protection for the solar cells (Coakley, [0053]).
Coakley and Pass are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Pass in view of Coakley such that the method of Pass further comprises the steps of placing an encapsulant over the semiconductor substrates and performing a thermal process to form the solar laminate as taught by Coakley (Coakley, [0053], [0091] Fig. 2 see: encapsulant and backsheet 298 and an encapsulant covered front-glass sheet are arranged over the solar cells 200, 250 and are laminated to form a solar laminate/module) as Coakley teaches provide environmental protection for the solar cells (Coakley, [0053]).

Regarding claim 17 modified Pass discloses the method of claim 16, and Pass teaches wherein the metal foil comprises a continuous sheet ([0023], Figs. 4 and 8 see: the metal foil 105 is initially deposited as a continuous sheet).  

Regarding claim 18 modified Pass discloses the method of claim 16, and Pass teaches, wherein the semiconductor substrates each comprise solar cells ([0034] Figs. 11-12 see: semiconductor substrates are solar cells 100).  

Regarding claim 20 modified Pass discloses the method of claim 16, and Pass teaches wherein the semiconductor substrates each comprise N-type and P-type semiconductor regions ([0032], Figs. 1-3, 11-12 see: N-type and P-type doped regions in substrates of solar cells 100).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726